Citation Nr: 0514742	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  96-45 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $9,089, to 
include whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (COWC) dated in January 
1995, which denied waiver of recovery of an overpayment in 
the calculated amount of $9,089.  

In a decision dated in March 1998, the Board denied the 
appeal.  The appellant appealed to the United States Court of 
Appeals for Veterans Claims (CAVC), and a July 1999 Court 
order granted a joint motion filed by the parties to vacate 
and remand the Board decision.  Pursuant to the Court's 
order, the case was remanded to the RO in February 2000, in 
part for appellate development of the issue of whether the 
overpayment was properly created; an appeal as to this aspect 
of the claim was subsequently perfected.  In August 2001, the 
Board again remanded the case to the RO for additional 
action.  


FINDINGS OF FACT

1.  For the period from August 1991 through March 1994, the 
appellant was paid VA death pension benefits in an amount 
based on no countable income.  Subsequently, VA learned that 
she had been receiving income during this period, from her 
self-employment as a real estate broker; in retroactively 
adjusting her pension award to account for this income, an 
overpayment of $9,089 was created.  

2.  Based on the appellant's income during the period from 
August 1991 through March 1994, she was entitled to receive 
$1,629 of the amount assessed as an overpayment; thus, that 
portion of the overpayment was not properly created.  

3.  The appellant was not entitled to receive the remaining 
$7,640 of the overpayment, comprising $2,418 for the period 
from August 1991 through January 1992, and $5,042 
attributable to the period from February 1993 through January 
1994, due to excess countable income.  

4.  The appellant did not intentionally fail to accurately 
report her income in order to receive VA death pension 
benefits to which she was not entitled from February 1991 to 
March 1994.  

5.  The appellant was substantially at fault in the creation 
of the overpayment in failing to report her income in a 
timely manner, and in inaccurately reporting her income, and 
her fault outweighs the slight VA fault in failing to take 
prompt action on her November 1992 Eligibility Verification 
Report (EVR).

6.  The appellant was unjustly enriched by her receipt of 
$7,460, to which she was not entitled; recovery of the debt 
would not defeat the purpose for which VA pension benefits 
are authorized, or deprive the appellant of basic 
necessities; the appellant did not detrimentally rely on the 
erroneous payments, and it has not been otherwise shown to be 
inequitable to require repayment of the debt.  


CONCLUSIONS OF LAW

1.  Of the $9,089 overpayment, $1,629 was not properly 
created, reducing the debt for waiver consideration to 
$7,460.  38 U.S.C.A. §§ 1541, 5112 (West 2002); 38 C.F.R. §§ 
3.23, 3.271, 3.272, 3.273, 3.660 (2004).  

2.  Fraud, misrepresentation, or bad faith was not shown in 
the creation of the overpayment.  38 U.S.C.A. §§ 5107, 5302 
(West 2002); 38 C.F.R. §§ 1.962, 1.965(b) (2004).

3.  Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $7,460 would not be against equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Validity of the Debt

The appellant was in receipt of Section 306 pension until 
August 1991, when, pursuant to her election received in July 
1981, she was awarded improved death pension benefits.  For 
the period from August 1991 through March 1994, she received 
the maximum allowable death pension for a single surviving 
spouse with no dependents, based on no countable income.  

Subsequently, VA learned that the appellant had received 
income in connection with the operation of her own business 
throughout this period.  As a result, in July 1994, her death 
pension benefits were retroactively adjusted, effective from 
August 1991 through March 1994, to account for the income, 
resulting in an overpayment in the amount of $9,089.  

She contends that she does not owe this money.  She contends, 
in essence, that VA did not properly count her income during 
the period at issue.  

Under the applicable governing legal criteria, the maximum 
rate of death pension is reduced by the amount of the 
countable income of the beneficiary.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. § 3.23 (2004).  In determining income 
for purposes of entitlement to pension under the improved 
pension program, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. § 
3.272.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 
(2004).  

During the period at issue, the appellant was self-employed 
in the real estate business, as a broker.  She consistently 
reported that she owns 100 percent of the business in 
question and that she received 100 percent of the income from 
the business.  

Business, farm or professional income is countable as income 
for VA purposes and includes gross income from a business, 
farm or profession as reduced by the necessary operating 
expenses such as cost of goods sold, or expenditures for 
rent, taxes, and upkeep, or costs of repairs or replacements.  
The value of an increase in stock inventory of a business is 
not considered income.  Depreciation is not a deductible 
expense.  A loss sustained in operating a business, 
profession, farm, or from investments, may not be deducted 
from income derived from any other source.  38 C.F.R. § 
3.271(c) (2004).  It should be noted that these regulations 
differ significantly from the regulations of the Internal 
Revenue Service, which are used in calculating income for 
federal tax purposes.

The RO requested additional verifying information in this 
case, including her tax returns, in part because of her 
contradictory statements.  For the calendar years 1991, 1992, 
and 1993, her reported business earnings totalled $18,619, 
while her reported business expenses totalled $183,699, 
nearly 10 times her earnings.  Moreover, at the end of 1990, 
she was already carrying a net operating loss of $152,416, 
indicating this was not just a short-term aberration.  Some 
of the expenses reported, in particular, depreciation, bad 
debt losses, and the $5,400 she claims per year as an expense 
for use of the office in her home, clearly do not reflect 
actual expenditures, and are not deductible for VA purposes.  
In this regard, her annual expense of $5,400 for the use of 
her home office may not be allowed, unless she also counts it 
as income to herself, as the owner of the home.  In addition 
to these expenses for accounting purposes, a considerable 
operating loss remains, and many of the claimed expenses have 
not been adequately explained.  

For 1991, these include legal fees of $4,018, repairs and 
maintenance of $12,500, plus $4,600 in repairs for the 
apartment in her home she rented out, supplies of $1,314 
(since the cost of stationery, signs, keys, subscriptions, 
postages, videos, and photos were claimed elsewhere), a 
survey of $5,300, and meals of $737.  However, also noted as 
business income was property (land) for which she claimed 
$54,300 in income.  She said this property was received for 
services.  Since this was received in the course of business, 
it must be considered as income for 1991.  When this is taken 
into consideration, even if only the depreciation, bad debt, 
and home office use expenses are excluded, the minimum 
countable income from her business (including rental of an 
apartment in her home) would be in the neighborhood of 
$36,000, substantially in excess of the maximum allowable 
rate of $4,780.  Thus, it is not necessary to further 
question her expenses for this period, since her income far 
exceeds the maximum rate, even if all of the questionable 
expenses are used to reduce income.  

While the appellant has claimed that all of the income that 
she received during 1991 was received before August 1991, in 
an Eligibility Verification Report (EVR) received in July 
1991, she specifically reported that she had not received any 
income for the period from January 1, 1991 to July 19, 1991.  
In an EVR received in October 1991, she specifically reported 
that she had received no income, other than a VA pension, for 
the period from October 1990 to September 1991.  Since these 
two statements directly contradict her current claim that all 
income was received prior to August 1991, her current 
statement, alone, is not credible, and she has not submitted 
any documentation in support of her assertion.  Moreover, the 
Board notes that she was previously receiving Section 306 
pension; under that program, business income must be reported 
as well.  Thus, the overpayment attributable to that period, 
in the amount of $2,418, was properly created.

For 1992, the appellant claims to have earned only $1,140 in 
her business.  (On her EVR received in November 1992, she 
reported income of $3,494, but her later tax return only 
shows $1,140, and this amount was used in VA's calculations.)  
It is reasonable to assume that of the $39,651 she claimed in 
expenses for that period, $1,140 were legitimate, reasonable 
operating expenses, for costs such as advertising, supplies, 
licenses, insurance premiums, and repairs.  Her $27 in 
interest income is offset by her unreimbursed medical 
expenses; therefore, the Board finds that that portion of the 
overpayment attributable to the period from February 1992 to 
February 1993, in the amount of $785, was not properly 
created.   

For 1993, she claims to have earned $8,424 in her business, 
and to have had expenses of $76,739.  Of these expenses, the 
bad debt of $60,750 is not an operating expense (and the 
question of how she sustained a bad debt loss of $60,750, 
when she only had gross income of $8,424, is one of many 
troublesome details that remain unexplained in this case).  
She herself stated that the expenses requiring cash 
expenditures during that year totalled $10,589.  However, 
depreciation of $186 must be subtracted from that.  Of the 
remaining reported expenses, according to a January 1995 
statement from the appellant, the legal fees of $7,576 were 
for a lawsuit involving the family property of a salesman 
working for her.  On the basis of this statement, the legal 
fees do not appear to be a business expense.  This leaves 
$2,827 in operating expenses; subtracted from her income, 
this leaves a net income from her business of $5,597, which, 
added to her interest income of $74, results in a total 
income of $5,671, based on the evidence of record.  When 
allowable medical expenses are subtracted, her countable 
income for the period from February through November 1993 is 
$5,150, which exceeds the maximum allowable income of $5,106.  
For the period from December 1993 through January 1994, her 
countable income is $5,159, while the maximum allowable 
income is $5,239.  Thus, her overpayment for this period 
should be reduced by $80.  The remaining $5,042 attributable 
to this period is a valid debt.  

The appellant has stated that she did not receive any income 
during 1994, and there is no evidence of record which 
contradicts this statement.  She received pension benefits in 
February and March 1994, and these payments, totalling $764, 
should be reduced from the overpayment, since VA has not 
found that she had income for that period.  (The appellant's 
death pension benefits were based on annual information for 
the 12-month period from February to February; hence, the 
January 1994 payment was counted in the previous period.  See 
38 C.F.R. § 3.273(a).)  

In sum, for the reasons discussed, the Board finds that 
$1,629 of the overpayment was not properly created; thus, the 
overpayment should be reduced by that amount.  In reaching 
this determination, the benefit-of-the-doubt rule has been 
applied.  See 38 U.S.C.A. § 5107(b).  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The remainder 
of the debt, in the amount of $7,460, was properly created.  

II.  Waiver of Overpayment

In the March 1998 Board decision, the Board found that there 
was no indication of fraud, misrepresentation, or bad faith 
on the part of the appellant in the creation of the 
overpayment.  Although this decision was vacated in its 
entirety by the Court, pursuant to a joint motion for remand 
filed by both parties, the Board finds that to disregard the 
prior decision, insofar as it was favorable to the appellant, 
is contrary to the "paternalistic" and "uniquely pro-
claimant" veterans' benefits system envisioned by Congress.  
See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen 
v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 
212 F.3d 1255 (Fed. Cir. 2000).  Moreover, the joint motion 
directed additional action with respect to equity and good 
conscience; from this it may be inferred that the finding of 
no bad faith was intended to remain intact.  Therefore, the 
Board adopts the prior determination as to absence of fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.  

In such circumstances, recovery of an overpayment shall be 
waived where recovery of the overpayment would be against 
equity and good conscience.  38 C.F.R. § 1.963(a).  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
government's rights; the decision reached should not be 
unduly favorable or adverse to either side.  38 C.F.R. § 
1.965(a).  In making this determination, the facts and 
circumstances in a particular case must be weighed carefully.  
Different factors must be considered, including, but not 
limited to, the relative fault of the debtor, weighing such 
fault against any fault on the government's part, whether 
there was any unjust enrichment or detrimental reliance, 
whether there would be undue financial hardship resulting 
from recovery of the overpayment, and whether recovery of the 
overpayment would defeat the purpose of benefits otherwise 
authorized.  38 C.F.R. § 1.965(a).  Moreover, all listed 
elements of equity and good conscience must be considered in 
a waiver decision.  See Ridings v. Brown, 6 Vet. App. 544 
(1994). 

The evidence in this case shows that the appellant elected to 
receive an improved pension in a July 1991 statement in 
support of claim, accompanied by an EVR in which she reported 
that she had not had any income from any source for the 
period from January to July, 1991.  In an award letter dated 
in August 1991, VA informed her that VA paid pension to make 
up the difference between countable annual income and the 
maximum annual rate.  The maximum annual rate was noted to be 
$4,780, and her amount of pension was noted to be based on 
countable income, from all sources, of $0.  The letter also 
explained to her that:

Your rate of VA pension is directly related to you/your 
family's income. Adjustments to your payments must be 
made whenever you/your family's income changes.  
Therefore, you must notify us immediately if you/your 
family receive(s) any income from a source other than 
that shown above.  You must also report any changes in 
the income shown above.  Failure to inform VA promptly 
of income changes may result in the creation of an 
overpayment in your account.

In October 1991, another EVR was received, in which she 
stated she had received no income from any source for the 
period from October 1, 1990, to September 30, 1991.  An 
October 1991 award letter clearly informed her that based on 
review of her EVR, her countable income was $0, and her 
pension benefits were continued.  She was also told to notify 
VA immediately if there was any change in her income or net 
worth.  Language reminding her to report any changes in her 
income to VA promptly was also contained in a November 1991 
letter.  

On her EVR completed in November 1992, the appellant reported 
that she had $3,494.80 in gross wages from all employment and 
$12.08 in interest and dividends, for the period from October 
1, 1991, to September 30, 1992.  However, the file does not 
reflect that any award action was taken based on that 
notification of income.  On an EVR completed in December 
1993, she said that she had $1,140.00 in rental commissions 
and $27.02 in interest and dividends, for the period from 
October 1, 1992, to September 30, 1993.  These amounts differ 
significantly from the amounts later reported by her.  
Moreover, she did not report her income when she received it, 
or even provide a reasonable estimate of her income for the 
coming year on her annual EVRs.  By waiting until the end of 
the reporting period to report her income for the previous 
year, an overpayment was necessarily created.    

Thus, the appellant was at fault in failing to report her 
income for 1991 in a timely manner; indeed, until 1994.  
While she eventually reported her 1992 income, she did not do 
so until the end of the reporting period.  Her 1993 income 
was not reported until the end of the period, and was 
substantially underreported at that time.  She did not 
provide estimates of her income for the coming year on the 
annual EVRs.  

VA was also at fault in failing to take any action based on 
her November 1992 report, and in failing to adjust her 
benefits until January 1994, after yet another EVR had been 
received in December 1993.  In balancing the faults, however, 
the Board finds that the appellant was more at fault in her 
continued delays and inaccuracies in reporting income, than 
the VA in failing to take any action based on her 1992 EVR, a 
one-time oversight.  In this regard, only a small portion of 
the original overpayment was attributable to the 1992 period, 
and that portion was found to be invalid.  Thus, the 
appellant's considerable fault exceeds VA's slight fault.  

With respect to financial hardship, the appellant contends 
that it would cause financial hardship to repay the debt.  
She states that she incurred medical expenses in the amount 
of $35,000 due to a heart attack in April 1994, and that she 
has not worked since then.  She reports that she has 
continued to incur medical expenses, reportedly totalling 
$185,000.  She states that she took out a mortgage on her 
house, in the amount of $150,000, which she used to pay 
medical expenses, and that $39,000 in medical expenses was 
waived by the hospital.  

Evidence of record shows that the appellant obtained a loan 
in the amount of $150,000 in June 1998, secured by a mortgage 
on her home.  Initially, she was obligated to make monthly 
payments of $1,261 per month on her adjustable rate mortgage.  
However, her only reported source of income is SSA benefits, 
at that time in the amount of $898.  Although she and her son 
state he helps her pay the mortgage, it is significant to 
note that he is not obligated on the mortgage.  It is 
impossible to imagine a lender providing a mortgage under 
such circumstances, where the sole obligor's income is more 
than $300 less than the monthly mortgage payment.  The only 
conclusion that can be reasonably drawn is that the appellant 
has misstated her income, either to VA or to the lender.  
According to 1992 income information, 51 percent of her 3,400 
square foot home was dedicated to her home office, and other 
information indicates she also has a one-bedroom apartment in 
her home, which she has rented out in the past.  However, it 
is not known whether any additional income is derived from 
this, since the appellant denies receiving any income other 
than her SSA benefits.  

The appellant states that the entire amount of the mortgage 
was applied to pay her medical bills.  However, the file only 
documents medical expenses of between $70,000 to $80,000, and 
the appellant herself stated that $39,000 was waived by a 
hospital.  While she has multiple medical problems, and can 
expect to incur additional medical expenses in the future, 
the evidence indicates that she is now covered by Medicare, 
as she is in receipt of SSA benefits, and she reported in 
July 2004 that she had to pay only 20 percent of doctor's 
bills.  

In a July 2001 statement, her son said he often paid her 
bills and helped with her mortgage.  More recently, the 
appellant said that in April 2003, her house burned down, and 
so she must stay with friends and relatives.  Nevertheless, 
she continues to receive mail at that address, and in her 
July 2004 financial status report, she indicated that the 
County would not let her reside in the house until all the 
work had been done, indicating a temporary condition.  

Moreover, financial status is not the only factor to consider 
in evaluating whether it would be against equity and good 
conscience to require repayment of the debt.  It must be kept 
in mind that the overpayment was created when the appellant 
received pension benefits from the VA, in the amount of 
$7,460, to which she was not entitled, because she failed to 
properly inform VA of her income.  Thus, there was 
significant unjust enrichment involved in the creation of the 
debt.  Moreover, recovery of the debt would not defeat the 
purpose of benefit, which is to supplement the income of low-
income appellants.  VA's income-based programs, such as death 
pension, are intended to give beneficiaries a minimum level 
of financial security.  They are not intended to protect 
substantial assets or build up the beneficiary's estate for 
the benefit of heirs.  M21-1, Part IV,  16.40(c)(1).  In 
this regard, in January 1995, she stated she had turned over 
everything she had owned to her children; while she later 
indicated these were of negligible value, again, no proof was 
provided.  Thus, it would not defeat the purpose to recover 
the debt, and there is no evidence to suggest that reliance 
by the appellant on VA benefits resulted in the 
relinquishment of a valuable right or the incurrence of a 
legal obligation.  

The Board is troubled by the inconsistencies and unlikely 
circumstances presented by this case.  While it is 
conceivable that her friends and relatives may have been 
prevailed upon to assist her with short term financial 
difficulties, the Board finds it improbable that they would 
continue to underwrite her reportedly drastic business losses 
(a cumulative net operating loss of $312,000, was reported in 
1994) year after year.  As noted above, her ability to obtain 
a mortgage obligating her to payments of $1,262 per month is 
persuasive evidence that she had income in excess of that at 
the time she obtained the loan, but she states that her sole 
source of income at that time was SSA benefits, which were 
less than $900 per month.  Thus, little reliance can be 
placed on her own explanations.  She also claims to have 
incurred $150,000 in medical expenses, which she paid by 
means of her mortgage proceeds, and an additional $39,000 
which was waived by the hospital.  However, only between 
$70,000 and $80,000 of medical expenses were documented.  
Previously, she was asked to account for the loan proceeds, 
which she failed to do.  Of course, she is not required to 
take out a mortgage on her home to repay her debt to VA, nor 
are the proceeds from a loan countable as income.  
Nevertheless, she herself raised the matter of the mortgage, 
in support of her claim of financial hardship, and 
information as to whether the entire proceeds were in fact 
used to pay medical expenses, or whether some of this 
additional debt was incurred for other reasons, is relevant 
information.  In this regard, VA debts are expected to be 
accorded the same priority as other debts.  

From the numerous statements submitted by the appellant, it 
appears that she feels she is entitled to waiver of the 
overpayment, because she believes that she should have been 
advised by VA to elect improved death pension once she 
stopped getting SSA benefits as the parent of a minor child 
in the 1980's.  However, in view of her business income, it 
is not certain that this would have been to her benefit.  
Moreover, that does not excuse her failure to accurately 
report her income.  She also believes that she was wrongfully 
denied SSA benefits in the past, but that has even less 
bearing on whether an overpayment of VA benefits should be 
waived.  In addition, she may be under an erroneous 
impression as to the standard of living VA is obligated to 
provide.  For instance, in an October 1994 statement, she 
said she used her office for "philanthropic" reasons, as 
well as for business.  While laudable, philanthropy is not a 
basic necessity, nor are VA pension benefits meant to provide 
for others beyond the beneficiary and his or her dependents.  
Financial hardship means that she would be deprived of basic 
necessities.  See 38 C.F.R. § 1.965.  

Taken as a whole, the Board finds that her substantial fault 
in the creation of the overpayment, her subsequent failure to 
explain the many discrepancies and inconsistencies regarding 
her income, her unjust enrichment, and other equitable 
factors discussed above considerably outweigh the slight VA 
fault.  While it is possible that she may be experiencing 
financial challenges, the credible evidence does not show 
that she is unable to provide for her basic necessities.  No 
other factors which would preclude recovery of the 
overpayment as against equity and good conscience have been 
put forth.  The evidence is not so evenly balanced as to 
create a reasonable doubt, and, hence, the benefit-of-the-
doubt doctrine is inapplicable.  38 U.S.C. § 5107(b); see 
Ortiz, supra; Gilber, supra.   

Accordingly, the Board finds that it is not contrary to 
equity and good conscience to recover the appellant's debt 
stemming from the overpayment of improved pension benefits, 
in the amount of $7,460.  Therefore, waiver of recovery is 
denied. 38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.965 (2004).

III.  Duties to Assist and Notify

A court decision has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  
Barger v. Principi, 16 Vet. App. 132 (2002).  In reaching 
this decision, the Court observed that the statute pertaining 
to waiver claims, 38 U.S.C.A. § 5302, contains its own notice 
provisions.  This statute requires that a payee be notified 
of his or her right to apply for a waiver, and a description 
of the procedures for submitting the application.  
38 U.S.C.A. § 5302(a).  In addition, by regulation, it is 
required that, when a debt results from an individual's 
participation in a benefits program, the individual must be 
informed of the exact amount of the debt, and the collection 
methods to be employed.  38 C.F.R. § 1.911(d) (2004).  The 
individual must also be notified of his or her rights and 
remedies, specifically, that he or she may informally dispute 
the debt, or the amount of the debt; that he may request a 
waiver; that he may request a hearing; and that he may appeal 
the underlying debt.  38 C.F.R. § 1.911(b), (c).  This 
information was provided to the appellant in a letter from 
the Debt Management Center (DMC) dated in October 1994.  The 
claimant must also be provided notice of the reasons for the 
debt.  38 C.F.R. § 1.911(d).  This was accomplished in the 
COWC decision and the statements of the case.  Additional 
information, including information regarding the evidence 
necessary to substantiate her claim, was provided in 
subsequent correspondence from the RO, as well as in 
supplemental statements of the case.  She has not provided 
all of the information requested by VA.  Thus, there has been 
adequate notification and development under the relevant law, 
to the extent feasible in light of the appellant's failure to 
provide all of the requested information.  See Wood v. 
Derwinski, 1 190, 193 (1991).   


ORDER

Of the death pension overpayment, $1,629 (and associated 
interest) was not properly created, and the veteran does not 
owe this.  To that extent, the appeal is granted.  

The remaining pension overpayment, in the amount of $7,460, 
was properly created, and waiver of recovery of the remaining 
overpayment of death pension benefits is denied.  


	                        
____________________________________________
	Harvey Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


